           Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 1 of 21



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


ANGELA AYRES, et al.,                            *

       Plaintiffs,                               *
v.                                                          Case No.: GJH-20-275
                                                 *
PHH MORTGAGE CORPORATION, et al.,
                                                 *
       Defendants.
                                                 *
*      *       *      *       *      *       *       *      *      *       *       *      *

                                  MEMORANDUM OPINION

       Pro se Plaintiffs Angela Ayres and Stephan Ayres sued Defendants PHH Mortgage

Corporation (“PHH”), Ocwen Loan Servicing, LLC (“Ocwen”), and Bank of New York Mellon,

N.A. (“Bank of New York Mellon”) in the Circuit Court for Prince George’s County, Maryland

alleging that a loan modification agreement they entered into violated the Maryland Consumer

Protection Act (“MCPA”), MD. CODE ANN., COM. LAW § 13-101 et seq., the Maryland

Consumer Debt Collection Act (“MCDCA”), MD. CODE ANN., COM. LAW § 14-201 et seq., and

the Maryland Mortgage Fraud Protection Act (“MMFPA”), M D. CODE ANN., REAL PROP. § 7-

401 et seq., or, in the alternative, that the loan modification agreement constituted common law

negligence. ECF No. 2. Defendants subsequently removed the case to this Court. ECF No. 1.

Now pending before the Court are Defendants’ Motion to Dismiss, ECF No. 10, Plaintiffs’

Motion to Remand, ECF No. 11, and Plaintiffs’ Motion to Strike Defendant’s Motion to Dismiss,

ECF No. 14. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the following

reasons, Defendants’ Motion to Dismiss is granted, Plaintiffs’ Motion to Remand is denied, and

Plaintiff’s Motion to Strike Defendant’s Motion to Dismiss is denied.



                                                 1
          Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 2 of 21



I.       BACKGROUND1

         On March 18, 1991, Plaintiff Stephen Ayres borrowed $72,660.00 (the “Loan”) from

Market Street Mortgage Corporation in order to finance the purchase of a property (the

“Property”). ECF No. 2 ¶ 17; ECF No. 2 at 47. The Loan was evidenced by a Note signed by Mr.

Ayres, see id. at 47–48, and it was secured by a Deed of Trust in favor of Market Street

Mortgage Corporation, see id. at 43–46.

         In 2013, Salomon Brothers Realty Corp. (“Salomon Brothers”) was the holder of the

Note, id. ¶ 21, and Defendant Ocwen was the mortgage servicer, id. ¶ 20. On June 3, 2013,

Plaintiffs sued Defendant Ocwen and prior mortgage servicers and noteholders in this Court. See

Ayres v. Ocwen Loan Servicing, LLC, No. CCB-13-1597, ECF No. 1 (D. Md.) (“Ayres I”). On

August 27, 2014, the Court dismissed the case, but granted Plaintiffs leave to amend. See Ayres

I, ECF Nos. 55, 56. On October 24, 2014, Plaintiffs filed an amended complaint against

Defendant Ocwen and Salomon Brothers. See Ayres I, ECF No. 61 ¶¶ 11, 12. Relevant to this

case, the amended complaint alleged that the defendants violated the MCPA, MCDCA, and

MMFPA or, in the alternative, committed negligence by misrepresenting facts related to the

status of the Loan and attempting to collect sums related to the Loan that were not due. 2 See

Ayres I, ECF No. 61. The amended complaint also requested declaratory and injunctive relief,

including an accounting of the amounts due on the Loan. Id. On September 8, 2015, the Court

dismissed the MMFPA claim with prejudice because the amended complaint did not allege that

Plaintiffs had relied on any misrepresentations made by the defendants or suffered any damages




1
  Unless otherwise stated, the background facts are taken from Plaintiffs’ Complaint, ECF No. 2, and are presumed
to be true.
2
  The amended complaint also alleged violations of the Real Estate Settlement Procedures Act and Fair Debt
Collections Practices Act, tortious interference with economic relationship, and defamation, but these claims are not
relevant to the instant case.

                                                          2
         Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 3 of 21



based on that reliance, and it dismissed the negligence claim with prejudice because the

defendants did not owe any duty to Plaintiffs. See Ayres I, ECF No. 89 at 46–51.

       On October 19, 2015, Plaintiffs filed a second amended complaint. Ayres I, ECF No. 100.

It realleged the same claims as the previous two complaints, including the MMFPA and

negligence claims that had previously been dismissed with prejudice. Id. On November 9, 2016,

the Court granted summary judgment to the defendants on Plaintiffs’ MCPA claim because the

evidence established that Plaintiffs “did not rely upon any alleged misrepresentation made by

defendants,” and “there was no evidence that defendants made any misrepresentation with actual

knowledge or with reckless to disregard as to the falsity of the asserted right.” Ayres I, ECF No.

158.

       Plaintiffs appealed, see Ayres I, ECF No. 161, and the United States Court of Appeals for

the Fourth Circuit remanded the case back to this Court with instructions to enter a final

judgment with respect to the MCDCA claim and claim for declarative and injunctive relief, ECF

No. 163. This Court entered a clarifying order on October 23, 2017 that unambiguously entered

judgment in favor of the defendants. See Ayres I, ECF No. 171. The order clarified that the prior

order had dismissed the MCDCA claim because “there was no evidence that defendants made

any misrepresentation with actual knowledge or with reckless disregard to the falsity of the

asserted right,” and that the declaratory judgment claim was “barred under Section 3-409(b) of

the Declaratory Judgment Act because a special form of remedy is otherwise provided by

statute.” Id. On May 7, 2018, the Fourth Circuit affirmed this Court’s decisions to dismiss the

case with prejudice and rule as a matter of law against Plaintiffs. Ayres I, ECF No. 179.

       At some point during the Ayres I litigation, Defendant Bank of New York Mellon became

the new holder of the Note and assignee of the Deed of Trust. ECF No. 2 ¶¶ 10, 21. On June 25,



                                                 3
         Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 4 of 21



2018, Plaintiffs’ unpaid balance on the Loan was $51,072.31, with a payment due date of July 1,

2018. Id. at 51. On July 5, 2018, Defendant Ocwen mailed Plaintiffs a Notice of Default stating

that they would need to pay the total amount of $51,072.31 by August 11, 2018 in order to cure

the default. Id. at 49–51. On November 1, 2018, Plaintiffs entered into a Loan Modification

Agreement (“LMA”) with Defendant Ocwen modifying the terms of repayment for the Loan. Id.

at 33–41. The LMA provided that the principal balance due upon maturity of the Loan would be

$89,132.83, together with accrued interest and all advancements made under the terms of the

mortgage. Id. At some point later, Defendant Ocwen merged with Defendant PHH, and PHH

became the new mortgage servicer for the Loan. Id. ¶ 9.

       On September 26, 2019, Mrs. Ayres sent a Qualified Written Request (“QWR”) to Brett

L. Messinger, an attorney representing Defendant PHH. Id. at 79–81. The QWR stated that the

Loan was not in default when Ocwen took over as servicer in 2011 because the previous loan

servicer, Litton, had misapplied payments to a nonexistent forbearance plan. Id. It stated further

that the LMA Plaintiffs had entered into with Ocwen was predatory because it claimed amounts

not owed and it was based on erroneous accountings by Defendant Ocwen. Id. It demanded an

accounting of how Defendant Ocwen had arrived at the amounts demanded in the LMA and that

Plaintiffs be offered a new, fair loan modification agreement. Id.

       On December 2, 2019, Mr. Messinger sent a Response to Mrs. Ayres based on Defendant

PHH’s “review of the servicing records and publicly recorded information regarding [the

Property].” Id. at 82–84. The Response stated that based on its records, the Loan was in default

in 2011 when Ocwen became the servicer. Id. It explained that the misapplication of payments

about which Mrs. Ayres complained occurred before Ocwen took over, but if Mrs. Ayres

provided proof of payment for that period, Defendant PHH could evaluate whether the payments



                                                 4
           Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 5 of 21



were properly credited. Id. The Response also stated that the LMA was not predatory and that

Mrs. Ayres’ calculations in the QWR regarding the amount actually owed were inaccurate

because Mrs. Ayres’ amount included only the principal, simple interest, and late charges;

according to Defendant PHH, the unpaid principal balance includes all outstanding amounts,

including interest arrearage, escrow advances, and other fees and costs assessed to the account

under the terms of the Note and Deed of Trust. Id.

         On January 4, 2020, Mrs. Ayres received information regarding a mortgage audit she had

requested from a third-party called Loantech. Id. at 85. The auditor reported that it was his

opinion that Plaintiffs’ ongoing loan balance had been incorrectly calculated and that the future

balloon payment due upon maturity of the Loan should be $29,211.60, not $89,132.83. Id. at 86.

         On January 7, 2020, Plaintiffs filed a Complaint in the Circuit Court for Prince George’s

County, Maryland related to the allegedly fraudulent LMA. ECF No. 2. In Count One, it alleges

that Defendants violated the MCPA and Defendant Ocwen violated the MCDCA by

misrepresenting the status of the Loan, failing to investigate and correct the amount owed on the

Loan, and attempting to collect an amount not owed. Id. In Count Two, it alleges that Defendants

violated the MMFPA by executing a LMA that included amounts not owed. Id. As an alternative

to the claims in Counts One and Two, Count Three alleges that Defendants were negligent in

making misrepresentations about the amount owed on the Loan through the LMA. Id. In Count

Four, Plaintiffs request declaratory and injunctive relief, including an accounting of the true

amounts owed prior to the LMA and an order that Defendants “proffer a fair and equitable

modification inclusive of [a] principle reduction” of $89,133.00 to $29, 211.60. 3



3
 The Complaint does not clearly state the principle reduction requested by Plaintiffs, but it does state elsewhere that
Plaintiffs believe that the principle balance at maturity should be $29,211.60 instead of $89,133.00. ECF No. 2 ¶
116. Thus, the Court will assume this is the principle reduction amount desired by Plaintiffs.

                                                           5
           Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 6 of 21



          On January 31, 2020, Defendants removed the case to this Court based on diversity

jurisdiction. ECF No. 1. On February 7, 2020, Defendants filed a Motion to Dismiss based on res

judicata and failure to state a claim. ECF No. 10. On February 14, 2020, Plaintiffs filed a Motion

to Strike Defendants’ Motion to Dismiss and a response to Defendants’ Motion to Dismiss, ECF

No. 14, and Defendants filed a reply in support of their Motion to Dismiss and a response to

Plaintiffs’ Motion to Strike on February 28, 2020, ECF No. 17. Also on February 7, 2020,

Plaintiffs filed a Motion to Remand. ECF No. 11. Defendants filed a response on February 21,

2020, and Plaintiffs filed a reply on February 25, 2020, ECF No. 16.

II.       MOTION TO REMAND

          Plaintiffs contend that the Court must remand this case to state court because the

Complaint alleges only state law claims and the amount in controversy is not greater than

$75,000. ECF No. 11 ¶ 4. Pursuant to 28 U.S.C. § 1332(a), federal district courts “have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between … citizens of different States….”

Diversity jurisdiction requires complete diversity between all parties. See Bianca Del Sempione

v. Provident Bank of Maryland, 85 F.3d 615 (4th Cir. 1996) (per curiam) (citing Strawbridge v.

Curtiss, 7 U.S. (3 Cranch) 267 (1806)). When a plaintiff files such an action in state court, the

action “may be removed by the defendant or the defendants, to the district court of the United

States for the district and division embracing the place where such action is pending.” 28 U.S.C.

§ 1441(a). Removal is proper over any action that a plaintiff could have filed in federal court.

See id.

          Here, the parties are diverse. Plaintiffs reside at 6600 Halleck Street, District Heights,

Maryland, see ECF No. 2 ¶ 7, so they are citizens of Maryland. At the time of its existence,



                                                    6
         Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 7 of 21



Defendant Ocwen was a limited liability corporation organized under the laws of Delaware. ECF

No. 1 ¶ 4. Its sole member was Ocwen Mortgage Servicing, Inc., a corporation incorporated

under the laws of the United States Virgin Islands with its principal place of business in the

United States Virgin Islands. Id. Thus, for diversity purposes, Defendant Ocwen was a citizen of

the United States Virgin Islands. See 28 U.S.C. § 1332(c)(1); Central West Virginia Energy Co.

v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011) (stating that the citizenship of

a limited liability corporation is determined by the citizenship of all of its members). Defendant

PHH is a corporation incorporated under the laws of New Jersey with its principal place of

business in New Jersey. ECF No. 1 ¶ 5. Defendant PHH is therefore a citizen of New Jersey. See

28 U.S.C. § 1332(c)(1). Finally, Defendant Bank of New York Mellon is a national banking

association with its main office located in California. ECF No. 1 ¶ 6. Defendant Bank of New

York Mellon is therefore a citizen of California. See 28 U.S.C. § 1348; Wachovia Bank, N.A. v.

Schmidt, 546 U.S. 303, 307 (2006) (holding that “a national bank, for § 1348 purposes, is a

citizen of the State in which its main office, as set forth in its articles of association, is located”).

Because Plaintiffs are citizens of Maryland and Defendants are citizens of the United States

Virgin Islands, New Jersey, and Delaware, the parties are completely diverse.

        The amount in controversy is also greater than $75,000. In a removal action, the amount

in controversy is measured by “the sum demanded in good faith in the initial pleading.” 28

U.S.C. § 1446(c)(2). And where, as here, the action seeks declaratory and injunctive relief, “the

amount in controversy is measured by the value of the object of the litigation.” Gonzalez v.

Fairgale Props. Co., N.V., 241 F. Supp. 2d 512, 517 (D. Md. 2002) (internal quotation marks

omitted). “If a complaint ‘does not allege a specific amount of damages, the removing defendant

must prove by a preponderance of the evidence that the amount in controversy exceeds



                                                    7
         Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 8 of 21



[$75,000].’” Francis v. Allstate Ins. Co., 709 F.3d 362, 367 (4th Cir. 2013) (quoting De Aguilar

v. Boeing Co., 11 F.3d 55, 58 (5th Cir. 1993)). For a court to deny diversity jurisdiction based on

the amount in controversy, “[i]t must appear to a legal certainty that the claim is really for less

than the jurisdictional amount.” Impact Office Prods., LLC v. Krug, No. AW-10-1864, 2010 WL

4296344, at *1 (D. Md. Oct. 29, 2010) (quoting St. Paul Mercury Indem. Co. v. Red Cab Co.,

303 U.S. 283, 288–89 (1938)) (internal quotation marks omitted).

       Here, Plaintiffs seek monetary damages under Counts One through Three and declaratory

and injunctive relief under Count Four. “[C]laims that are simply pleading alternative legal

theories to recover for one harm cannot be aggregated to reach the amount in controversy.”

Johnson v. Xerox Educ. Solutions LLC, No. GJH-14-15422, 2014 WL 5361302, at *4 (D. Md.

Oct. 20, 2014). According to the Complaint, Plaintiffs seek damages in Counts One and Two for

Defendants’ misrepresentations regarding the status and amount of the Loan, failure to

investigate and correct the amount of the Loan, and attempts to collect an amount not owed or, in

the alternative, in Count Three for Defendants’ negligence in conducting those same activities.

Because Counts One and Two seek to remedy the same harm as Count Three, Plaintiffs may

only recover under one set of theories and so the claims in Counts One and Two will not be

aggregated with the claim in Count Three. Plaintiffs seek declaratory and injunctive relief under

any theory of recovery, so those claims will be aggregated.

       The Court must therefore determine whether Plaintiffs could recover more than $75,000

under Counts One, Two, and Four or under Counts Three and Four. According to the Complaint,

Count One seeks “a sum of not less than $40,000 against Ocwen for actual damages and losses

(including economic and non-economic),” ECF No. 2 ¶ 99, and Count Two seeks “a sum of not

less than $15,000 [for actual damages] and losses (including economic and non-economic),”



                                                  8
          Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 9 of 21



ECF No. 2 ¶ 109. Count Four seeks injunctive and declaratory relief, including a declaration of

the true amounts owed by Plaintiffs prior to the LMA, rescission of the LMA, and an order

requiring Defendants to offer “a fair and equitable modification inclusive of principle reduction.”

Id. ¶¶ 115, 120. The true “object” of Count Four thus appears to be a new loan modification

agreement that reduces Plaintiffs’ balance at the end of the loan modification period from the

$89,133.00 amount in the current LMA that Plaintiffs contend is inaccurate to the $29,211.60

amount that Plaintiffs contend is accurate. See id. ¶ 116. That value of that reduction is

$59,921.40. Thus, in total, the possible recovery for Counts One, Two, and Four would be

$114,921.40, which exceeds the $75,000 threshold.4

        The alternative theory of recovery similarly meets the amount in controversy

requirement. For Count Three, the Complaint seeks “the sum of not less than $20,000.” ECF No.

2 ¶ 113. Thus, when combined with the declaratory and injunctive relief requested in Count

Four, the total recovery would be $79,921.40, which exceeds the $75,000 threshold and satisfies

the amount in controversy requirement.

        Because the parties are completely diverse and the amount in controversy exceeds

$75,000, diversity jurisdiction was a proper basis for removal. Plaintiffs’ Motion to Remand is

therefore denied.

III.    MOTION TO STRIKE

        Plaintiffs seek to strike Defendants’ Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 12(f). Rule 12(f) permits the court to strike “from a pleading an insufficient defense or



4
  Defendants encourage the Court to read the damages requests to be the specified amount for actual damages plus
an amount for economic and non-economic losses. ECF No. 15 ¶ 10. “[A]ll doubts regarding jurisdiction must be
construed in favor of the party opposing removal,” and “the Court will not read the Complaint to defy its plain
meaning,” Ndzerre v. Liberty Power Corp., LLC, 318 F. Supp. 3d 761, 765 (D. Md. 2018), so the Court interprets
Count One as requesting a total amount of $40,000.00 for actual damages and losses and Count Two as requesting a
total amount of $15,000.00 for actual damages and losses.

                                                       9
        Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 10 of 21



any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f) (emphasis

added). Under Federal Rule of Civil Procedure 7, pleadings are defined as “(1) a complaint; (2)

an answer to a complaint; (3) an answer to a counterclaim designated as a counterclaim; (4) an

answer to a crossclaim; (5) a third-party complaint; (6) an answer to a third-party complaint; and

(7) if the court orders one, a reply to an answer.” Fed. R. Civ. P. 7(a). A motion to dismiss is not

a pleading. See Mellon Bank, N.A. v. Ternisky, 999 F.2d 791, 795 (4th Cir. 1993). Thus, Rule

12(f) does not permit the Court to strike Defendants’ Motion to Dismiss, and the best avenue for

Plaintiffs to challenge Defendants’ Motion to Dismiss would be through filing an opposition,

which they have done. Plaintiffs’ Motion to Strike is therefore denied.

IV.    MOTION TO DISMISS

           A. Standard of Review

       Defendants move to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). Rule

12(b)(6) permits a defendant to present a motion to dismiss for failure to state a claim upon

which relief can be granted. See Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss

invoking 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, ‘to state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 663. “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id. at 678;

Twombly, 550 U.S. at 555 (stating that “a plaintiff's obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of a

cause of action’s elements will not do.”).



                                                  10
        Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 11 of 21



       The purpose of Rule 12(b)(6) “is to test the sufficiency of a complaint and not to resolve

contests surrounding the facts, the merits of a claim, or the applicability of defenses.” Presley v.

City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006) (citation and internal quotation marks

omitted). When deciding a motion to dismiss under Rule 12(b)(6), a court “must accept as true

all of the factual allegations contained in the complaint,” and must “draw all reasonable

inferences [from those facts] in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon

Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011) (citations and internal quotation marks omitted).

The Court need not, however, accept unsupported legal allegations, see Revene v. Charles

County Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), legal conclusions couched as factual

allegations, Papasan v. Allain, 478 U.S. 265, 286 (1986), or conclusory factual allegations

devoid of any reference to actual events, United Black Firefighters of Norfolk v. Hirst, 604 F.2d

844, 847 (4th Cir. 1979). Although pleadings of self-represented litigants must be accorded

liberal construction, see Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978), liberal

construction does not mean a court can ignore a clear failure to allege facts that set forth a

cognizable claim, see Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990).

       Additionally, where, as here, a plaintiff states a claim sounding in fraud, the plaintiff

must also “state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ.

P. 9(b). Rule 9(b) requires “that a plaintiff alleging fraud must make particular allegations of the

time, place, speaker, and contents of the allegedly false acts or statements.” Adams v. NVR

Homes, Inc., 193 F.R.D. 243, 249–50 (D. Md. 2000); U.S. ex rel. Wilson v. Kellogg Brown &

Root, Inc., 525 F.3d 370, 379 (4th Cir. 2008) (describing the “who, what, when, where, and how”

of the fraud claim). Despite these heightened requirements, “a court should hesitate to dismiss if

it finds (1) that the defendant[s] [have] been made aware of the particular circumstances for



                                                 11
        Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 12 of 21



which [they] will have to prepare a defense at trial, and (2) that plaintiff has substantial

prediscovery evidence of those facts.” Nat’l Mortg. Warehouse, LLC v. Trikeriotis, 201 F. Supp.

2d 499, 505 (D. Md. 2002) (describing pleading requirements in case of fraudulent conveyance)

(internal citations omitted).

       Finally, Defendants ask the Court to judicially notice facts from prior court proceedings.

Pursuant to Federal Rule of Evidence 201, a court may “judicially notice a fact that is not subject

to reasonable dispute,” provided that the fact “can be accurately and readily determined from

sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2). These facts

may be properly considered by the court without converting a motion to dismiss into a motion

for summary judgment, as long as the facts are construed in the light most favorable to the

plaintiff. Zak v. Chelsea Therapeutics Int’l, Ltd., 780 F.3d 597, 607 (4th Cir. 2015). In addition,

when, as here, a Defendants have raised the defense of res judicata “a court may judicially notice

facts from a prior judicial proceeding.” Ashe v. PNC Fin. Servs. Grp., Inc., 165 F. Supp. 3d 357,

360 (D. Md. 2015) (quoting Brooks v. Arthur, 626 F.3d 194, 199 n.6 (4th Cir. 2010)). The

consideration of the affirmative defense of res judicata is appropriate where “it clearly appears

on the face of the complaint … and the res judicata defense raises no disputed issue of fact.”

Andrews v. Daw, 201 F. 3d 521, 524 n.1 (4th Cir. 2000).

           B. Discussion

                     i.         Res Judicata

       Defendants contend that Plaintiffs’ claims in this case are barred by the final judgment in

Ayres I under the doctrine of res judicata. In opposition, Plaintiffs contend that their Complaint

is based on a new set of claims related to the LMA. “Res judicata, also known as claim

preclusion, bars a party from relitigating a claim that was decided or could have been decided in



                                                  12
         Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 13 of 21



an original suit.” Mbongo v. JP Morgan Chase Bank, N.A., No. PWG-14-1620, 2014 WL

3845443, at *3 (D. Md. Aug. 4, 2014), aff’d, 589 F. App’x 188 (4th Cir. 2015) (quoting Laurel

Sand & Gravel Co. v. Wilson, 519 F.3d 156, 161 (4th Cir. 2008)). “For res judicata to prevent a

party from raising a claim, three elements must be present: ‘(1) a judgment on the merits in a

prior suit resolving (2) claims by the same parties or their privies, and (3) a subsequent suit based

on the same cause of action.’” Ohio Valley Envtl. Coal. v. Aracoma Coal Co., 556 F.3d 177, 210

(4th Cir. 2009) (quoting Aliff v. Joy Mfg. Co., 914 F.2d 39, 42 (4th Cir. 1990)). “Even claims that

were not raised in the original suit may be precluded if they arose from the same transaction or

occurrence as those raised in the first suit and were available to the plaintiff at the time of the

first suit.” Id. at 210–11.

        Here, the first two elements are easily met. First, in Ayres I, the Court ruled on each of

Plaintiffs’ claims on the merits. It dismissed their MMFPA and negligence claims with prejudice

because Plaintiffs had failed to allege required elements of those claims, and it granted summary

judgment in favor of the Ayres I defendants on the MCPA and MCDCA claims and the request

for declaratory and injunctive relief because there was no evidence to support those claims.

These rulings constitute final judgments on the merits. See Federated Dep’t Stores, Inc. v.

Moitie, 452 U.S. 394, 399 n.3 (1981) (stating that a “dismissal for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6) is a ‘judgment on the merits’” for purposes of res

judicata); Pottratz v. Davis, 588 F. Supp. 949, 954 (D. Md. 1984) (“A summary judgment

dismissal is a final adjudication on the merits under Fourth Circuit cases.” (emphasis in

original)).

        Second, the identity of the parties in Ayres I and the instant case is the same. Plaintiffs

Angela and Stephan Ayres were also the plaintiffs in Ayres I. Defendant Ocwen, as mortgage



                                                  13
          Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 14 of 21



servicer, and Salomon Brothers, as the noteholder, were named as defendants in Ayres I, and

here, Ocwen; PHH, Ocwen’s successor in interest; and Bank of New York Mellon, Salomon

Brother’s successor in interest, are named as Defendants. These parties are considered the same

for purposes of res judicata. See Martin v. Am. Bancorporation Ret. Plan, 407 F.3d 643, 651

(4th Cir. 2005) (“There are three generally recognized categories of non-parties who will be

considered in privity with a party to the prior action and who will therefore be bound by a prior

adjudication: … (2) a successor-in-interest to a prior party”).

         Whether this case raises the same claims as Ayres I, and is therefore barred, is a closer

question, however. Defendants are correct that the Complaint is almost identical to the amended

and second amended complaints in Ayres I. Compare ECF No. 2, with Ayres I, ECF No. 61, and

Ayres I, ECF No. 100. Thus, any claims in the Complaint based on attempts to collect payments

under the terms of the original Loan are certainly barred because they “arose from the same

transaction or occurrence as those raised in the first suit and were available to [Plaintiffs] at the

time of the first suit.” See Ohio Valley Envtl. Coal, 556 F.3d at 210–11.

         As Plaintiffs point out, however, there is a key difference between the claims in this case

and those in Ayres I: this case alleges that the LMA is unlawful.5 The LMA did not exist until

after the final judgment in Ayres I, and so any claims based on the LMA could not have been

decided in that case. See Mbongo, 2014 WL 3845443, at *3; see also Meekins v. United Transp.

Union, 946 F.2d 1054, 1058 (4th Cir. 1991) (finding that the plaintiffs’ claim “arises from events

separate from those at issue in the first suit” because “[t]he claim [P]laintiffs advance in this suit



5
  It is true that the Complaint is almost identical to the first and second amended complaints in Ayres I and that
Plaintiffs have made only minor changes in order to include references to the LMA and other events that occurred
after the final judgment in Ayres I. Plaintiffs are proceeding pro se, however, so the Court will afford their pleadings
liberal construction and accept their proffers that this case is based on new events that occurred after Ayres I. See
Gordon, 574 F.2d at 1151. Any deficiencies in how those claims are pled are better left to an analysis under the
standards discussed in Iqbal and Twombly.

                                                          14
         Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 15 of 21



did not exist at the time of the first suit”); id. (“[R]es judicata has very little applicability to a fact

situation involving a continuing series of acts, for generally each act gives rise to a new cause of

action.” (quoting Crowe v. Leeke, 550 F.2d 184, 187 (4th Cir. 1977) (internal quotation marks

omitted))). Thus, Plaintiffs claims based on the LMA are not barred by res judicata and may

proceed if they sufficiently state a claim for which relief can be granted.

                      ii.     Failure to State a Claim

        Defendants also contend that the Complaint fails to state any claim based on the LMA.

The Court will address each count separately.

                                     a. Count One: MCPA and MCDCA

        In Count One, Plaintiffs allege that all Defendants violated the MCPA and that Defendant

Ocwen violated the MCDCA by misrepresenting the status of the Loan and attempting to collect

an amount not owed through the LMA. The MCPA prohibits “unfair or deceptive trade

practices.” See MD. CODE ANN., COM. LAW § 13-301. “To state a claim under the MCPA, a

plaintiff must adequately plead that: (1) the defendant engaged in an unfair or deceptive practice

or misrepresentation, (2) the plaintiff relied upon the misrepresentation, and (3) doing so caused

the plaintiff actual injury.” Barr v. Flagstar Bank, FSB, 303 F. Supp. 3d 400, 416 (D. Md. 2018).

“Because the … MCPA claim sounds in fraud, it is subject to the heightened pleading standards

of Federal Rule of Civil Procedure 9(b).” Johnson v. Nationstar Mortg., LLC, No. GJH-14-2536,

2014 WL 5377636, at *3 (D. Md. Oct. 21, 2014) (internal quotation marks omitted).

        Here, the Complaint alleges generally that Plaintiffs were “forced into a predatory and

unfair mortgage modification,” ECF No. 2 ¶ 5, that Defendant Ocwen knew its records contained

incorrect information but did not correct it when requested by Plaintiffs and “intended” for

Plaintiffs “to rely upon its misrepresentations and omissions of material fact,” id. ¶¶ 26, 27, that



                                                    15
         Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 16 of 21



the LMA ultimately contained incorrect information about the amount due, id. ¶ 95, and that

Defendant Ocwen attempted to collect amounts that were not due, id. ¶¶ 84, 85. These

allegations, however, do not contain any specific information about “the time, place, speaker,

and contents of the allegedly false acts or statements” with respect to the formation of the LMA.

See Adams, 193 F.R.D. at 249–50. More importantly, there are no allegations that Plaintiffs

“reasonably relied” on any misrepresentations in signing the LMA; indeed, Plaintiffs had known

since they filed Ayres I that Defendants and their privies allegedly had incorrect records of the

amount owed on the Loan and, according to the Complaint, Plaintiffs continued to challenge, and

never accepted, the amounts demanded by Defendants. See Green v. Wells Fargo Bank, N.A.,

927 F. Supp. 2d 244, 253 (D. Md. 2013) (requiring a plaintiff alleging an MCPA claim to “show

that they reasonably relied to their detriment on some promise or misrepresentation” made by the

defendant); Bank of Am., N.A. v. Jill P. Mitchell Living Trust, 822 F. Supp. 2d 505, 532 (D. Md.

2011) (“A consumer relies on a misrepresentation when the misrepresentation substantially

induces the consumer’s choice.”). Thus, the Complaint fails to state a claim under the MCPA. 6

        The Complaint also fails to allege an MCDCA violation against Defendant Ocwen. The

MCDCA provides that a debt collector may not “[c]laim, attempt, or threaten to enforce a right

with knowledge that the right does not exist.” MD. CODE ANN., COM. LAW § 14-202(8). The

“knowledge” requirement of the MCDCA “has been held to mean that a party may not attempt to

enforce a right with actual knowledge or with reckless disregard as to the falsity of the existence

of the right.” Kouabo v. Chevy Chase Bank, F.S.B., 336 F. Supp. 2d 471, 475 (D. Md. 2004).



6
  The Complaint also seems to allege that Defendants violated § 13-316(c) of the MCPA by failing to properly
investigate and correct Plaintiffs’ account as requested. See ECF No. 2 ¶ 95. Section 13-316(c), however, requires
only that a mortgage servicer “designate a contact to whom mortgagors may direct complaints and inquiries,” and
that the “contact shall respond in writing to each written complaint or inquiry within 15 days if requested.” M D.
CODE ANN., COM. LAW § 13-316(c). It does not require an investigation as suggested by Plaintiffs, and so it does not
support an MCPA violation based on the facts alleged in the Complaint.

                                                        16
        Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 17 of 21



       Here, Plaintiffs fail to make any nonconclusory allegations that Defendant Ocwen had

“actual knowledge” that it included in the LMA an amount not owed or that it acted “with

reckless disregard to the falsity” of the amount it included in the terms of the LMA. The LMA

was executed within months of the Fourth Circuit’s mandate affirming the conclusion of the

Ayres I court that there was no evidence that the Ayres I defendants “had made any

misrepresentation with actual knowledge or with reckless disregard to the falsity of the asserted

right” took effect, see Ayres I, ECF Nos. 171, 182, and there are no allegations related to events

that occurred after this final judgment that would suggest the LMA was executed by Defendant

Ocwen in bad faith such that it knew the amounts it was attempting to collect were incorrect.

Indeed, the only allegations regarding any notice to Defendants of the alleged inaccuracy in the

unpaid balance is the QWR Mrs. Ayres sent to Mr. Messinger on September 29, 2018, which

was after the LMA was executed (and after Defendant Ocwen ceased to exist). Thus, Plaintiffs

have not sufficiently alleged that Defendant Ocwen had the requisite knowledge for its actions

surrounding the LMA to constitute a MCDCA violation. Count One is therefore dismissed.

                                   b. Count Two: MMFPA

       In Count Two, Plaintiffs allege that Defendant Ocwen violated the MMFPA by claiming

amounts not due in the LMA. The MMFPA prohibits the commission of “mortgage fraud,” M D

CODE ANN. REAL PROP. § 7-402, which is defined as “any action by a person made with the

intent to defraud that involves … [k]nowingly making any deliberate misstatement,

misrepresentation, or omission during the mortgage lending process with the intent that the

misstatement, misrepresentation, or omission be relied on by a mortgage lender, borrower, or any

other party to the mortgage lending process …” Id. § 7-401(d). The “mortgage lending process”

includes servicing. Id. § 7-401(e)(1)–(2)(i).



                                                17
        Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 18 of 21



       In order to state an MMFPA claim, a plaintiff must plead the elements of a common law

fraud claim, and that claim must be alleged with particularity. Galante v. Ocwen Loan Servicing

LLC, No. ELH-13-1939, 2014 WL 3616354, at *28 (D. Md. July 18, 2014). In Maryland, the

elements of a fraud claim are:

               (1) that the defendant made a false representation to the plaintiff, (2) that
               its falsity was either known to the defendant or that the representation was
               made with reckless indifference as to its truth, (3) that the
               misrepresentation was made for the purpose of defrauding the plaintiff, (4)
               that the plaintiff relied on the misrepresentation and had the right to rely
               on it, and (5) that the plaintiff suffered compensable injury resulting from
               the misrepresentation.

SpinCycle, Inc. v. Kalender, 186 F. Supp. 2d 585, 590 (D. Md. 2002) (quoting Alleco Inc. v.

Harry & Jeanette Weinberg Found., Inc., 340 Md. 176, 195 (1995)).

       Here, as with the claims under Count One, the Complaint fails to state with particularity

the manner in which Defendant Ocwen made any deliberate misstatements with respect to the

LMA or how Plaintiffs relied on those statements. The Complaint therefore fails to state a claim

under the MMFPA, and Count Two is dismissed.

                                   c. Count Three: Negligence

       In Count Three, as an alternative to their claims in Counts One and Two, Plaintiffs allege

that Defendant Ocwen was negligent with respect to the LMA. To state a claim for negligence

under Maryland law, a plaintiff must allege that (1) the defendant had a duty to the plaintiff, (2)

the defendant breached the duty, (3) the plaintiff suffered actual loss, and (4) the loss was

proximately caused by the breach. See Rosenblatt v. Exxon Co., U.S.A., 335 Md. 58, 76 (1994).

       The Complaint alleges the following with respect to duty:

               24. Under the Maryland common law, Ocwen owed the Plaintiffs a duty of
               care due to the ‘intimate nexus’ which exists between the Plaintiffs and
               each of the Defendants who are real estate professionals. This ‘intimate



                                                 18
        Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 19 of 21



               nexus’ arises from the relation of a customer like the Plaintiffs who rely
               upon the accuracy of the professional’s services to them.

               25. As a licensed Maryland mortgage lender and servicer, Ocwen
               volunteered and agreed to accept as a condition of its license a “duty or
               good faith and fair dealing in communications, transactions, and course of
               dealings with a borrower in connection with the advertisement,
               solicitation, making, servicing, purchase, or sale of any mortgage loan” to
               include a duty to “promptly” provide borrowers with an accounting of
               their loan when requested and to have “trained” employees on staff to
               “promptly answer and response to borrower inquiries.” The Court of
               Appeals in 2005 recognized that a real estate professional who had no
               direct communication with a borrower nevertheless had a duty to a
               consumer under the Maryland Consumer Protection Act and Maryland
               common law to make a “reasonable investigation” of the true facts in the
               real estate transaction on which the borrower (and other parties) would
               rely in order to complete the transaction.

ECF No. 2 ¶¶ 24, 25. These are the same allegations that Plaintiff used to support their

negligence claim in Ayres I. See Ayres I, ECF No. 61 ¶¶ 15, 16, 17.

       “Collateral estoppel, also called issue preclusion, ‘bars successive litigation of an issue of

fact or law actually litigated and resolved in a valid court determination essential to the prior

judgment, even if the issue recurs in the context of a different claim.’” Lucero v. Early, No.

GLR-13-1036, 2018 WL 4333745, at *3 (D. Md. Sept. 11, 2018) (quoting E. Associated Coal

Co. v. Dir., Office of Workers’ Comp. Programs, 578 F. App’x 165, 173 (4th Cir. 2014)).

Collateral estoppel requires that “(1) the issue sought to be precluded is identical to one

previously litigated; (2) the issue was actually determined in the prior proceeding; (3) the issue’s

determination was a critical and necessary part of the decision in the prior proceeding; (4) the

prior judgment is final and valid; and (5) the party against whom collateral estoppel is asserted

had a full and fair opportunity to litigate the issue in the previous forum.” Id. (quoting Collins v.

Pond Creek Mining Co., 468 F.3d 213, 217 (4th Cir. 2006)) (internal quotation marks omitted).




                                                 19
        Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 20 of 21



        Here, although Plaintiffs now attempt to bring claims with respect to the LMA, the issue

of whether they were owed a duty by Defendants and their privies has already been litigated and

was actually determined in Ayres I. See Ayres v. Ocwen Loan Servicing, LLC, 129 F. Supp. 3d

249, 274–276 (D. Md. 2015) (finding that Defendants and their privies did not owe a regulatory

duty of good faith and fair dealing, a duty as real estate professionals, or a duty because of the

intimate nexus between the parties). This determination as to duty was “a critical and necessary

part” of the Ayres I decision as to the negligence claim, the Ayres I judgment was final and valid,

and Plaintiffs “had a full and fair opportunity” to litigate the duty issue in the Ayres I litigation.

Thus, because the Ayres I court already determined that Plaintiffs were not owed a duty by

Defendants and their privies, they are not permitted to relitigate that issue now. Thus, the

Complaint fails to state a claim for negligence, and Count Three is dismissed.

                                    d. Count Four: Declaratory and Injunctive Relief

        In Count Four, Plaintiffs request declaratory and injunctive relief. “[T]he existence of a

justiciable controversy is a prerequisite to the maintenance of a declaratory judgment in

Maryland,” and that process “is not available to decide purely theoretical questions or questions

that may never arise.” Hamilton v. McAuliffe, 277 Md. 336, 339–40 (1976). Additionally, “a

claim for injunctive relief is not a standalone cause of action.” Doe v. Salisbury Univ., 123 F.

Supp. 3d 748, 770 (D. Md. 2015). Here, because each of Plaintiffs’ substantive claims for relief

have been dismissed, there is no basis upon which declaratory or injunctive relief could be

granted. Thus, Count Four is dismissed.




                                                  20
        Case 8:20-cv-00275-GJH Document 19 Filed 06/29/20 Page 21 of 21



V.     CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion to Remand is denied, Plaintiffs’ Motion to

Strike is denied, and Defendants’ Motion to Dismiss is granted. A separate Order shall issue.


Date: June   29, 2020                                       /s/__________________________
                                                            GEORGE J. HAZEL
                                                            United States District Judge




                                               21
